451



             OFFICE       OF   THE    ATI-ORNEY     GENERAL          OF     TEXAS
                                          AUSTIN
OROVERSELLERS
A.ITORNCY   GLNLRAL




     iionor8blr Olaud. I@kll
     soontary of stat.
     Auatb) Tour
     Attantlonr           Mr. fiator C. P1.?040.           Iiora



                                        auallfird,lut       who ir 8


                Yo ur
                    1ott.r OS Km                                   a u r tlna     th o
     o~inlon of thir
     lr, aI iollwr:




                                                   18 County, but           la   not     l



                                     1 DlOtriOt    AttOrriOJ’8        Off100      8tating
                                     lglblr   to   boom       l   notary.




                      Will you ~lorrr rdrlao thio oftloe whether a
                porron,  othwwlu ~ualifird,    but who lr not l sltl-
                un ot the United stator,    nay bo lp p o lnteb
                                                             notary
                publlo?
                     'If one Lnurt be a oitlun  before    he oau secure
                ruoh rppolntclent, rould it be aufficlent    if he bar
                taker out hia firat ppere'rm
                                                                                      452
                                                                                      ’     .




HonOrObl.    Cloud.     Iabrll,     me.      2

       8a0ti0n 26, Isti0i0 b 0r th0 sot0                 conotitution         10
in part,    aa foAl0wa1
             Vho seoratrry of 3tat0 lMl1 appoint a ooze
       ranlont nrubor or tiotarioa Pub110 fo rlaoh oounty
       who rhau            mwh autior aa Pow a?. or say
                    r io a l
       bo pro&or1r ld bl law. Tho quallriootlonoor
       Notarloa Publlo ahall br proaorlbod by later
     %otlon   2 of hrtlalo           59&O,Vornon’a Amotakd civil
dtatutar lr, aa toll0uOc
            "TO k l~i(ibh    for lpp4irPtunt   00 Notary
       Eubllo for a    oounty, a praon    ahall br at loaat
       twantpaao ( 3 1 yaara of ago, lrrd a raaldont of
       the oounw rot whloh ho la lppolntodt protibo4,
       that wb8ra aaoh    Non nai4ar     rlthln tb lidI
             t o o rr a d lityJ, towao?r~la@aleoded
       Oflupia
       int8@o o unt
                  081
                 rp:   a a iap a r oYu b elp Qo lJlto ~
       Potmy    Publio      for lltha& oi no i oountla~,              but
       lnll bo lothoriud to lot oal~ lo tbo oounty
       fo rwh io rhuo l
                      hp g o lntmo
                                & ama
                                   a tde..
      A notaq         to a pub110 otfioor.  The oAlglblUsy of
paraonr to be     nOtark      publio ia la?-4 n~ulotad bl eon-
ltltutlonal or        statutory prorlal0n0,~ (rut. Jur. Vol. 39,
P. WI
         oanrnl4 rJmaklng,al&lbilitg      te l rti00   klorrga
lquoll~ Co lU prraona not •~011U04 br tho oonatitutlon or
otatutar    and not lxolu8lro4 o r lpoolSlo414      to pareone
lnjoylng the right of 8ulfPqp. Tha LogiUaturo           may not
ohange  or rdd to ~uOiiri0oti0n0 r0r 0rfi00, nor take 0~0~
di0quOliri0oti0n0,  that are prerorlbrd by the conrtltutloa.
The Conmtltutlon oi 1865, Art1010 3, sootion 14, provided
that A0 perron rhould be llleible    to My OSfioO who ber
no t l rrglrterrd  rotor of the StatO, but thoro lr no luoh
proolrlon in the preoent oonrtltution.     lst0ur0rr v. btatts
15 3. iy‘. 1100, 12 L. a. A. 364; tiarknadbr V. state 33 S, h.
117, Tex. Jur. Vol. 34, pe6.e 341)
       It la   rtetad      lr, tirlobn       Jurlsprudrzioe,   Vol.     42,    pace
9071
                                                                           453

Honorabla    Claudr      Iabell,    par.0 3


               -To hold a publlo offloa,   One rurt ba lllglbla
        and poaaaao   the ~uallfloatlona   pnooribed   by law,
        and an llrotlon or lppolntiaant to 0rfi00 of 0 per-
        eon who la lnallglbla    or unquallflod glraa him no
        right  to hold tho offlao. It la iropuontl9 a014
        that  mloor lxolud.6 tharaSr.m by mee &6aA (Ilr-.
        puaUfloatlon,    0U paraooa    arm norm04    a ndlquall9
        lllglbl8 to pub110 Offlao, that     10 CO layc lag014
        quallflodSor        of floa.~

      It lr furthar         rtato& ln liurloam       Jurlaprudonoo, Vol.
b2* pa?3 9171
              ~Allana onjoy uay of the rlghta of oltlswia
        and on tho other hand, labor undrr oortaln dla-
        lb iiltlor. Thm9 lro not lll~lbla to wbllo ofilo,
        unlora tb   prlrllaga   la lrtandall to tha8 by atatuto
        a nda m r o r y
                      o fta l axrludod thawtram by ooaatl-
        totlonalor ltatakaory rotimiona        rhlohnrtrlot
        to llookra   or tot&a     La right to hold ofiloa
        or rhlah makoa oltlraarhlp     a lon~ltlon of old-
        blU&y    to   offlw."
        It   lr rtatad     ln Oorpua Jurla    Vol.   46,   page 938;
              'Citl~OnOhlp, llthOugh WUOl4       lXp~OOl9
        raqulnd llthor by the oonatltutlon       or ltatutea,
        rotid   lou,   in the lbaonoa of auah nqulmawzt,
        not ta bo a naoa8wry ~uallilratlon       ior  offlo*,
        but it hoe wmtlaar       boon hold that  it lo a
        naaaaaary    quallfleaUon   for llaotlro 0friw
        oven ln tho lb a o no aof a ronatltutlonal    or
        ltatutory prorlalon to that lit0ot.~
      It will 00 not&d that Seotlfxi 26, Artlolo b Of t2a
Ztata conrtltutlon  provider  that -Oha quallrioatlon of
notaarlea publir rhall bo prorotlbad  by law.”  U prerorlbinc
the quallfioatlorr for notarlor publlo, the Leglrlaturo yro-
ride4 that to be eligible for rppointmsnt a8 notary publlo
for any county, a perroo ah811 be at leart twenty-one (21)
yeara of ago, and a rcrldent of tne oounty ror whlo2 ho 18
s>polnted;      prorldod thst where suoh parson reridar within
the lisitr of luy lnoorporatod olty, town or rlUago looa ted
in two oountloa, arid per&on may br a pointed notary   pub110
for rlther of ruoh oountleB, but ah81P k authorized    to not
only in the oounty for rhloh ruoh rgpolntnant la aade.
         The rtrtuto (Alt.   59b9) dour not roqulro   tuat * per-
8on must be 8 olti8.n      to k rll~lblo for rppohitlount   II a
no trry publio. Tha rtatutr m